114 F.3d 1195
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Perlito Capili SULIT;  Estela G. Sulit, Petitioners,v.IMMIGRATION AND NATURALIZATION SERVICE, Respondent.
No. 96-70261.
United States Court of Appeals, Ninth Circuit.
Submitted March 10, 1997.*Decided May 22, 1997.

Before:  WHITE,** Associate Justice, Retired, and CANBY and RYMER, Circuit Judges.


1
MEMORANDUM***


2
The Sulits have not shown, if they are deported, a well-founded fear of persecution on account of political opinion, imputed or otherwise, or on account of being part of a social group within the meaning of the controlling statute.  See 8 U.S.C. §§ 1158(a), 1101(a)(42)(A), and 1253(h).  Hence, the Sulits are not entitled to asylum or to have their deportation withheld.  We affirm the decision of the Board of Immigration Appeals and dismiss the petition for review.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  Ninth Circuit Rule 34-4


**
 The Honorable Byron R. White, Associate Justice of the United States Supreme Court, (Ret.), sitting by designation, pursuant to 28 U.S.C. § 294(a)


**
 * This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3